FILED
                            NOT FOR PUBLICATION
                                                                              JUL 20 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


NICK P. TREHUBA; SANDI S.                        No. 15-35080
TREHUBA,
                                                 D.C. No. 3:12-cv-05752-RBL
             Plaintiffs-Appellants,

  v.                                             MEMORANDUM*

AMERICAN HOME MORTGAGE
SERVICING INC,

               Defendant,

  and

 OCWEN LOAN SERVICING, LLC,

               Defendant-Appellee.


                   Appeal from the United States District Court
                     for the Western District of Washington
                   Ronald B. Leighton, District Judge, Presiding

                             Submitted July 11, 2017**
                               Seattle, Washington


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: TASHIMA and NGUYEN, Circuit Judges, and WALTER, District
Judge.***

      After Plaintiff-Appellant Nick Trehuba1 (“Trehuba”) admittedly defaulted

on his mortgage, Fidelity National Title Insurance Company (“Fidelity”)

successfully conducted a foreclosure sale on Trehuba’s home. Fidelity had been

appointed trustee by Defendant-Appellee Ocwen Loan Servicing, LLC (“Ocwen”),

acting as agent of the loan beneficiary, Deutsche Bank National Trust Company

(“Deutsche Bank”). Trehuba alleges that the appointment violated Washington’s

Consumer Protection Act (“CPA”), Wash. Rev. Code § 19.86.010 et seq, and

further constituted a material misrepresentation.

      The district court did not err in concluding that Trehuba cannot establish the

deceptive act, causation, injury or public interest elements of his CPA claim. See

Bain v. Metro. Mortg. Grp., Inc., 285 P.3d 34, 49 (Wash. 2012) (en banc) (quoting

Hangman Ridge Training Stables, Inc. v. Safeco Title Ins., 719 P.2d 531 (Wash.

1986) (en banc)). “Failure to satisfy even one of the elements is fatal to a CPA

claim.” Sorrel v. Eagle Healthcare, Inc., 38 P.3d 1024, 1028 (Wash. Ct. App.


          ***
             The Honorable Donald E. Walter, Senior United States District Judge
for the Western District of Louisiana, sitting by designation.
      1
        Sandi Trehuba has been deceased since March 23, 2013, and no motion to
substitute her personal representative having been made, Sandi S. Trehuba is
dismissed as a party to this appeal. See Fed. R. App. P. 43(a)(1).
                                          2
2002). Washington law permits agents to represent beneficiaries. See Bain, 285
P.3d at 45. Trehuba has failed to present any evidence that Ocwen’s appointment

of Fidelity was deceptive, much less that it was the cause of any injury.

      The district court also correctly dismissed Trehuba’s misrepresentation

claim for failure to establish that Trehuba relied upon any intentional or negligent

misrepresentation by Ocwen. See W. Coast, Inc. v. Snohomish Cty., 48 P.3d 997,

1000 (Wash. Ct. App. 2002) (citing Stiley v. Block, 925 P.2d 194, 204 (Wash.

1996) (en banc)) (valid claim for intentional misrepresentation requires showing of

plaintiff’s reliance thereon); ESCA Corp. v. KPMG Peat Marwick, 959 P.2d 651,

654 (Wash. 1998) (en banc) (same for negligent misrepresentation).

      AFFIRMED.




                                          3